Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,4-6,8-10,12-14,16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 6, 14 the reason for allowance was addressed in previous action on 1/21/2021.
In claims 1,9 the prior art fails to disclose storing information on a media access control (MAC) service data unit (SDU) and a MAC sub-header corresponding to the RLC PDU in a second buffer; and
 in case that acknowledgement information is received for the RLC PDU; discarding information on at least one of the PDCP PDUs, among PDCP PDUs corresponding to the RLC PDU for which the acknowledgement information is received, wherein the at least one of the PDCP PDUs has consecutive sequence numbers that begin with a lowest sequence number for which corresponding information is stored in the first buffer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. ( US Pat.8,724,587);
Larson (US Pat.7,724,640).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/HANH N NGUYEN/Primary Examiner, Art Unit 2413